
	

115 SRES 572 IS: Supporting the officers and personnel who carry out the important mission of U.S. Immigration and Customs Enforcement.
U.S. Senate
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 572
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2018
			Mr. Kennedy (for himself, Mr. Cotton, Mr. Perdue, Mr. Grassley, Mr. Cornyn, Mr. Rounds, Mr. Cassidy, Mrs. Hyde-Smith, Mr. Cruz, Mr. Inhofe, Mr. Blunt, Mr. Johnson, Mr. Tillis, Mr. Heller, Mr. Boozman, Mr. Barrasso, Mrs. Ernst, Mr. Daines, Mr. Lankford, Mr. Crapo, and Mr. Lee) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the officers and personnel who carry out the important mission of U.S. Immigration and
			 Customs Enforcement.
	
	
 Whereas the national security interests of the United States are dependent on the brave men and women who enforce the immigration laws of the United States;
 Whereas abolishing U.S. Immigration and Customs Enforcement (referred to in this preamble as ICE) would eliminate the agency responsible for removing individuals who enter or remain in the United States illegally, resulting in open borders;
 Whereas the call to abolish ICE is an insult to the heroic law enforcement officers of ICE who make sacrifices every day to secure the borders and laws of the United States and to protect the safety and security of United States citizens;
 Whereas abolishing ICE would allow dangerous criminal aliens, including violent and ruthless members of the MS–13 gang, to remain in communities in the United States;
 Whereas, during fiscal year 2017, ICE Enforcement and Removal Operations (referred to in this preamble as ERO) arrested more than 127,000 aliens with criminal convictions or charges;
 Whereas criminal aliens arrested by ICE ERO in fiscal year 2017 were responsible for more than— (1)76,000 dangerous drug offenses;
 (2)48,000 assault offenses; (3)11,000 weapon offenses;
 (4)5,000 sexual assault offenses; (5)2,000 kidnapping offenses; and
 (6)1,800 homicide offenses; Whereas ICE Homeland Security Investigations made 4,818 gang-related arrests in fiscal year 2017 and prevents cross-border financial crimes, money laundering, bulk cash smuggling, commercial fraud, intellectual property theft, cybercrimes, and other criminal activities;
 Whereas ICE plays a key role in the worldwide fight against human trafficking and child sexual exploitation through the Blue Campaign, the Child Exploitation Investigations Unit, the Human Exploitation Rescue Operative (HERO) Child-Rescue Corps Program, and Homeland Security Investigations;
 Whereas abolishing ICE would mean that countless illegal aliens who could pose a threat to public safety would be allowed to roam free instead of being removed from United States soil;
 Whereas abolishing ICE would result in more dangerous illegal drugs flowing into communities in the United States, causing more United States citizens to needlessly suffer;
 Whereas ICE plays a critical role in combatting the drug crisis facing the United States; Whereas ICE seized more than 980,000 pounds of narcotics in fiscal year 2017, including thousands of pounds of the deadly drugs fueling the opioid crisis;
 Whereas ICE seized approximately 2,370 pounds of fentanyl and 6,967 pounds of heroin in fiscal year 2017;
 Whereas ICE logged nearly 630,000 investigative hours directed toward fentanyl in fiscal year 2017; Whereas abolishing ICE would allow those drugs to remain in communities in the United States, causing more devastation;
 Whereas abolishing ICE would eliminate the agency that deports aliens that pose a terrorist threat to the United States;
 Whereas ICE was created in 2003 to better protect national security and public safety after the terrorists responsible for the terrorist attacks on the United States on September 11, 2001, exploited immigration rules to gain entry into the United States;
 Whereas the National Commission on Terrorist Attacks Upon the United States found that many of the hijackers involved in the attacks on September 11, 2001, committed visa violations;
 Whereas ICE identifies dangerous individuals before they enter the United States and locates them as they violate United States immigration laws; and
 Whereas abolishing ICE would enable the hundreds of thousands of foreign nationals who illegally overstay visas each year to remain in the United States indefinitely: Now, therefore, be it
		
	
 That the Senate— (1)expresses continued support for all officers and employees of U.S. Immigration and Customs Enforcement (referred to in this resolution as ICE) who carry out the important mission of ICE;
 (2)denounces calls for the complete abolishment of ICE; and (3)supports the efforts of officers and employees of the United States Armed Forces and Federal and State law enforcement agencies who bring law and order to the borders of the United States.
			
